Exhibit 10.12

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) by and between Val John Christensen
(“Consultant”) and EnergySolutions, Inc. (the “Company”) (collectively referred
to as the “Parties”), is effective as of June 14, 2012 (the “Effective Date”).

 

RECITALS

 

WHEREAS, Consultant’s employment was terminated pursuant to the Separation
Agreement between the Parties, dated as of June 10, 2012 (the “Separation
Agreement”); and

 

WHEREAS, the Company believes that Consultant’s expertise and knowledge will
enhance its business; and

 

WHEREAS, the Company wishes to retain Consultant to perform consulting services
and fulfill certain related duties and obligations under the terms and
conditions of this Agreement;

 

NOW THEREFORE, for and in consideration of the mutual promises and covenants set
forth herein, the Parties hereby agree as follows:

 

1.             Consulting Services.

 

(a)           Capacity.  During the term of this Agreement, Consultant will
render consulting services related to his specialized areas of knowledge,
experience and expertise (including, but not limited to, assisting with the
transition of the new executive officers of the Company, meeting with Company
clients and customers, and such other services as may be requested by the
Company from time to time).  Consultant’s contact for coordination of the
provision of such services hereunder will be David J. Lockwood, or such other
individual as designated by the Company (the “Contact”).  Consultant will have
no authority to bind the Company or any of its subsidiaries or affiliates, nor
to act on their behalf, nor to make decisions for the Company or any of its
subsidiaries or affiliates.  The Company, being ultimately interested only in
the results of Consultant’s performance of the services set forth in this
Agreement, will give only broad direction to Consultant; provided that such
direction is clear and adequate relative to the services to be performed. 
Consultant will determine the method, details and means of performing the
services contemplated by this Agreement.  Consultant will make himself available
in any event to provide consulting services hereunder as requested by the
Company from time to time; provided that the level of bona fide services
Consultant performs for the Company following the termination of Consultant’s
employment with the Company pursuant to the Separation Agreement (the
“Termination”) will permanently decrease to no more than 20% of the average
level of bona fide services Consultant performed during the 36-month period
preceding the Termination (or such shorter period as Consultant was employed by
the Company).

 

--------------------------------------------------------------------------------


 

(b)           Term and Operation.  This Agreement will commence on the Effective
Date and will continue until, and will end upon, the 12-month anniversary of the
Effective Date; provided, however, that (i) Consultant may terminate this
Agreement at any time upon giving 30 days written notice to the Company, in
which event no amounts will be payable following the date of termination of this
Agreement, and (ii) the Company may terminate this Agreement at any time upon
giving written notice to Consultant, in which event the Company will pay
Consultant, within 15 days following date of termination of this Agreement, a
termination fee in an amount, if any, equal to $250,000 minus the aggregate
amount paid to Consultant hereunder prior to the date of termination of this
Agreement (the “Termination Fee”).  Notwithstanding the foregoing, this
Agreement will terminate automatically upon the death of Consultant, in which
event no Termination Fee will be due or payable hereunder.

 

(c)           Compensation.  In consideration of Consultant’s agreement to
perform and his performance of the consulting services, during the term of this
Agreement, the Company will, subject to the provisions of Section 1(b) hereof,
pay Consultant $25,000 per month.  In no event will the aggregate payments to
Consultant hereunder be less than $250,000.  In addition, for the avoidance of
doubt, the Company confirms that Consultant will receive payment for all accrued
and unused paid time off as of Consultant’s termination of employment with the
Company in respect of the period of Consultant’s employment with the Company (to
the extent not previously paid).

 

(d)           Reimbursement of Expenses.  Upon reasonable documentation of
expenses from Consultant, the Company will reimburse Consultant in accordance
with the Company’s expense reimbursement policies for all reasonable business
expenses incurred by Consultant in the performance of Consultant’s services
under this Agreement.  Notwithstanding the foregoing, all significant expenses
(i.e., any expense in excess of $5,000) to be incurred by Consultant in
connection with this Agreement will require the prior written approval of the
Contact.

 

(e)           Ownership of Work Product.  Consultant hereby assigns exclusively
to the Company the ownership of all work product prepared or provided by
Consultant to the Company or otherwise generated as a result of Consultant’s
provision of consulting services hereunder, along with all intellectual property
rights (including, without limitation, all copyrights) related thereto.

 

(f)            Nonexclusivity.  The Company acknowledges that Consultant’s
services hereunder will be provided by Consultant on a nonexclusive basis, and
that Consultant may engage in any other business activities as long as such
activities do not interfere with or seek to harm the operations of the Company
or any of its subsidiaries or affiliates or interfere with Consultant’s
obligations to the Company under this Agreement or any other agreement with the
Company (including, but not limited to, the Separation Agreement).

 

2.             Prior Agreement Restrictive Covenants.  Consultant warrants and
represents that he has complied, and by this Agreement agrees that he will
continue to comply, with all the terms of the Separation Agreement.  The Parties
agree and

 

2

--------------------------------------------------------------------------------


 

acknowledge that this Agreement supplements the Separation Agreement to the
extent set forth herein and that in all other respects the Separation Agreement
remains in full force and effect.  Consultant further acknowledges and agrees
that the restrictive covenant provisions set forth in the Separation Agreement
(including, without limitation, the general release of claims attached thereto)
remain in full force and effect to the fullest extent provided therein.

 

3.             Independent Contractor.  Consultant warrants that, during the
term of this Agreement, Consultant will at all times be and remain an
independent contractor, and Consultant will not be considered the agent,
partner, principal, employee or servant of the Company or any of its
subsidiaries or affiliates.  Consultant will be free to exercise Consultant’s
own judgment as to the manner and method of providing the consulting services to
the Company, subject to applicable laws and requirements reasonably imposed by
the Company.  Consultant acknowledges and agrees that, during the term of this
Agreement, Consultant will not be treated as an employee of the Company or any
of its subsidiaries or affiliates for purposes of federal, state, local or
foreign income or other tax withholding, nor unless otherwise specifically
provided by law, for purposes of the Federal Insurance Contributions Act, the
Social Security Act, the Federal Unemployment Tax Act or any Workers’
Compensation law of any state or country (or subdivision thereof), or for
purposes of benefits provided to employees of the Company or any of its
subsidiaries or affiliates under any employee benefit plan, program, policy or
arrangement (including, without limitation, vacation, holiday and sick leave
benefits, insurance coverage and retirement benefits).  Consultant acknowledges
and agrees that as an independent contractor, Consultant will be required,
during the term of this Agreement, to pay any applicable taxes on the fees paid
to Consultant, and to provide his workers’ compensation insurance and any other
coverage required by law.  Consultant further acknowledges that this Agreement
is not intended to have any impact on any retirement, insurance, healthcare or
other benefits provided to Consultant in connection with his prior employment
with the Company.  Consultant will at all times indemnify, hold harmless and
defend the Company for all liabilities, losses, damages, costs (including legal
costs and other professional fees on an indemnity basis) and expenses of
whatsoever nature incurred or suffered by the Company or any of its subsidiaries
or affiliates arising from Consultant’s performance of or breach of Consultant’s
obligations or warranties under this Agreement, including, without limitation:
(a) any income taxes or other taxes due on amounts paid to or on behalf of
Consultant by the Company, or any other required remittances to any governmental
entities, agencies or programs (including, without limitation, any interest,
penalties or gross-ups thereon) arising in respect of Consultant for which the
Company or any subsidiary or affiliate of the Company is called upon to account
to the relevant taxing authority; (b) any liability for any employment-related
claim or any claim based on worker status brought by Consultant against the
Company or any subsidiary or affiliate of the Company arising out of or in
connection with Consultant’s provision of services pursuant to this Agreement;
and (c) any breach by Consultant of Consultant’s obligations under this
Agreement resulting in a successful claim by a third party.  Consultant hereby
acknowledges that Consultant will have no recourse against the Company (or any
of its directors, officers, personnel, representatives, agents,

 

3

--------------------------------------------------------------------------------


 

successors, subsidiaries or affiliates) for any such liability, loss, damage,
cost or expense.

 

4.             Survival.  Section 2 hereof and the applicable portions of
Section 3 hereof (relating to Consultant’s liability for and indemnification of
the Company with respect to tax and other liabilities) will survive and continue
in full force in accordance with the terms thereof, notwithstanding any
termination of this Agreement.

 

5.             Severability.  The Parties agree that if any provision of this
Agreement is declared or determined by any court of competent jurisdiction to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining parts, terms or provisions will not be affected thereby, and said
illegal, unenforceable or invalid part, term or provision will be deemed not to
be part of this Agreement.

 

6.             Entire Agreement; Amendment.  Except as otherwise set forth
herein, this Agreement represents the entire agreement and understanding between
Consultant and the Company concerning the specific subject matter of this
Agreement and supersedes and replaces any and all prior agreements and
understandings between Consultant and the Company concerning the specific
subject matter of this Agreement.  Any modification or amendment of this
Agreement, or additional obligation assumed in connection with this Agreement,
will be effective only if placed in writing and signed by both Parties or by
authorized representatives of each of the Parties.

 

7.             Captions; Drafter Protection.  This Agreement’s headings and
captions are provided for reference and convenience only, and will not be
employed in the construction of this Agreement.  It is agreed and understood
that the general rule pertaining to construction of contracts, that ambiguities
are to be construed against the drafter, will not apply to this Agreement.

 

8.             Counterparts.  This Agreement may be executed in counterparts,
and each counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 

9.             Binding Effect; Assignment.  Neither this Agreement, nor any
rights or benefits hereunder, may be assigned, delegated, transferred, pledged
or hypothecated without the prior written consent of the Parties, except that
the Company may assign this Agreement to any assignee of or successor to
substantially all of the business or assets of the Company or any direct or
indirect subsidiary thereof without prior written consent of Consultant.

 

10.           No Reliance.  Consultant acknowledges and agrees that he has not
relied upon any advice whatsoever from the Company as to any provision of this
Agreement, including, but not limited to, the taxability, whether pursuant to
federal, state, local or foreign income tax statutes or regulations, or
otherwise, of the payments made, action taken, or consideration transferred
hereunder and that Consultant will be solely liable for all tax obligations
arising therefrom.

 

4

--------------------------------------------------------------------------------


 

11.           Governing Law.  This Agreement will be governed by and construed
and enforced according to the laws of the State of Utah, without regard to
conflict of laws principles thereof.  The Parties agree that the state and
federal courts located in the State of Utah will have exclusive jurisdiction in
any action, suit or proceeding based on or arising out of this Agreement and the
Parties hereby: (a) submit to the personal jurisdiction of such courts;
(b) consent to service of process in connection with any action, suit or
proceeding; (c) agree that venue is proper and convenient in such forum; and
(d) waive any other requirement (whether imposed by statute, rule of court or
otherwise) with respect to personal jurisdiction, subject matter jurisdiction,
venue, or service of process.

 

12.           No Waiver.  The failure of any party to insist upon the
performance of any of the terms and conditions in this Agreement, or the failure
to prosecute any breach of any of the terms and conditions of this Agreement,
will not be construed thereafter as a waiver of any such terms or conditions. 
This entire Agreement will remain in full force and effect as if no such
forbearance or failure of performance had occurred.

 

13.           Warranties.  Consultant warrants that he will not deliver or
disclose to the Company information which infringes any property right of any
third party relating to proprietary or trade secret information or copyrights. 
Consultant warrants that he is not a party to any other existing agreement which
would prevent him from entering into this Agreement or which would adversely
affect this Agreement, and agrees that he will not, during the term of this
Agreement, enter into any such agreement.

 

14.           Confidentiality.  Consultant agrees to maintain absolute
confidentiality of the terms of this Agreement, the services performed by
Consultant hereunder and the information, reports and other work product
produced by, or made available to, Consultant in connection herewith.

 

15.           Voluntary Execution.  Consultant acknowledges that he is executing
this Agreement voluntarily and of his own free will.  Consultant further
acknowledges that he has read, fully understands and intends to be bound by the
terms of this Agreement, and has had an opportunity to carefully review it with
his attorney prior to executing it or warrants that he has chosen not to have
his attorney review this Agreement.

 

[Remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

 

 

 

ENERGYSOLUTIONS, INC.

 

 

 

 

 

 

 

 

By:

/s/ David J. Lockwood

 

 

 

David J. Lockwood

 

 

 

President & CEO

 

 

 

 

 

 

 

 

 

 

CONSULTANT

 

 

 

 

 

 

 

 

By:

/s/ Val John Christensen

 

 

 

Val John Christensen

 

--------------------------------------------------------------------------------